Citation Nr: 1511602	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-39 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to May 1971.  He died in February 2005.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  The appeal was later transferred to the VA RO in Pittsburgh, Pennsylvania.  

This appeal was previously presented to the Board in August 2011, at which time it was remanded to afford the appellant a video hearing before a Veterans Law Judge.  Such a hearing was scheduled for April 2014, and the appellant was notified in February 2014 of the date and location of this hearing.  She did not report for the hearing, however, and to date has provided no explanation for her absence.  Thus, this hearing request is considered withdrawn.  See 38 C.F.R. § 20.704.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that this claim must once again be remanded for additional development.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007) rev'd on other grounds sub nom. Hupp v. Shinseki, No. 2008-7059, 2009 WL 1386056 (Fed. Cir. May 19, 2009).  In the present case, the agency of original jurisdiction has not provided such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death.  Therefore, remand is required to address this procedural defect.  

The Board further finds that the agency of original jurisdiction has not complied with the duty to assist by aiding the appellant in obtaining evidence.  Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to dependency and indemnity compensation (DIC) claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  

In the present appeal, review of the claims file indicates relevant private and VA medical records have not been obtained.  First, according to the February 2005 death certificate, the Veteran died while an inpatient at Rudy Memorial Hospital, a private facility in Morgantown, West Virginia.  The terminal treatment records associated with his treatment at this facility have not been requested or obtained.  Additionally, in the February 2006 notice of disagreement, the appellant stated the Veteran was "in and out" of VA hospitals prior to his death.  Review of the claims file indicates VA treatment records were previously obtained pursuant to prior claims, but the last such request was made in 2002, three years prior to his death.  Such records were obtained from VA medical facilities in Cincinnati and Clarksburg, Ohio, confirming the Veteran was in receipt of VA medical treatment within five years of his death.  Records for any treatment from 2002 to his death in 2005 must be obtained prior to any final adjudication by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA notice letter regarding her claim for service connection for the cause of the Veteran's death pursuant to the decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  

2.  After attempting to obtain the appropriate release of information forms where necessary, procure all records corresponding to treatment of the Veteran at Rudy Memorial Hospital.  All such available reports should be associated with the claims folder.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The appellant and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  Obtain any VA treatment records not already obtained from the VA Medical Centers in Cincinnati and Clarksburg, Ohio, as well as any other VA facilities at which the Veteran received treatment prior to his death.  If no such additional records are available, that fact must be noted for the record.  The appellant and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

